Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 21, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155415(8)                                                                                               David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  MICHAEL RAY THOMAS,
           Plaintiff,
                                                                    SC: 155415
  v                                                                 AGC: 0935-16

  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  _____________________________________/

         On order of the Chief Justice, plaintiff’s motion for reconsideration of the Court’s
  April 3, 2017 order closing this file for failure to pay the initial filing fee is GRANTED.
  Plaintiff has sufficiently shown that he attempted to pay the full filing fee in a timely
  manner and such fee has since been received by the Court. The Clerk of the Court is
  hereby directed to reopen this file.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 21, 2017
                                                                               Clerk